EXAMINER'S COMMENT

	In response to applicant’s request for correction of the title in the letter dated 9/1/2022, examiner would like to reply that the title has been corrected as requested to read:
“METHOD FOR DETERMINING INFORMATION ABOUT A STATE OF A DRIVE MOTOR SYSTEM AND/OR OF A DRIVE BATTERY PACK OF A GARDENING, FORESTRY AND/OR CONSTRUCTION DEVICE, AND SYSTEM FOR DETERMINING INFORMATION ABOUT A STATE OF A DRIVE MOTOR SYSTEM AND/OR OF A DRIVE BATTERY PACK OF A GARDENING, FORESTRY AND/OR CONSTRUCTION DEVICE”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747